DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 Amendments
Applicants amendments to the claims filed 9/9/2021 have been entered. Any objection\rejections from the previous office action filed 3/9/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-5,7,15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebulla et al. (US 20110123503, cited previously) in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously). 

While Rebulla teaches dressings comprising platelet lysate is silent with respect to the use of antimicrobials, hemostatic agents of claim 5, glycerol and antifungal agents as recited in claim 15.
Huey is used for the disclosure that antifungals, clay hemostatic materials such as kaolin and glycerol used to bind the clay material or modify release as a release control agent were well known to be useful in bandages. See entire disclosure especially abstract [0076] and claims 1,10-1120-21,26-27,29-30. Huey also teaches use of antimicrobial agents including silver ions. 
Filatov is used for the disclosure within that chitosan was a well-known coagulation factor (reads on hemostatic agent) and silver nitrate and chlorhexidine were known antimicrobial agents useful in bandages. See entire disclosure especially abstract and claims 1 and 4-5.
Since the references are all drawn to the same general field of bandages one of ordinary skill would have a high expectation of success in adding the specific antimicrobials, hemostatic agents, glycerol or release agent and antifungal agents disclosed in Huey and Filatov into the primary reference Rebulla. Reason to add antimicrobial and antifungal agents would be to prevent infection to the wound treated with the bandage. Reason to add hemostatic agents would be to stop bleeding from the prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 24, Rebulla while teaching use of platelet lysate on bandages is silent with respect to specific amounts. However one of ordinary skill in the art would optimize the amount of platelet lysate in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,3-7,15,24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20120156306, cited previously) in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously). This new rejection was necessitated by amendment.
Weissman teaches viral inactivated platelet extract, including lysates, which could be applied to bandages and pads including collagen matrices and combinations with gelatin and dextran. See entire disclosure, especially 
While Weissman teaches dressings comprising platelet lysate is silent with respect to the user of antimicrobials, hemostatic agents of claim 5, glycerol and antifungal agents as recited in claim 15.
Huey is used for the disclosure that antifungals, clay hemostatic materials such as kaolin and glycerol used to bind the clay material or modify release as a release control agent were well known to be useful in bandages. See entire disclosure especially abstract [0076] and claims 1,10-1120-21,26-27,29-30. Huey also teaches use of antimicrobial agents including silver ions. 
Filatov is used for the disclosure within that chitosan was a well-known coagulation factor (reads on hemostatic agent) and silver nitrate and chlorhexidine were known antimicrobial agents useful in bandages. See entire disclosure especially abstract and claims 1 and 4-5.
Since the references are all drawn to the same general field of bandages one of ordinary skill would have a high expectation of success in adding the specific antimicrobials, hemostatic agents, binders and antifungal agents disclosed in Huey and Filatov into the primary reference Weissman. Reason to add antimicrobial and antifungal agents would be to prevent infection to the wound treated with the bandage. Reason to add hemostatic agents would be to stop bleeding from the wound being treated with the bandage. Reason to add glycerol binder would be to bind the antimicrobial, antifungal and hemostatic agents to the collagen fibers of the bandage, alternatively glycerol could also be used as a release control agent. Thus the claimed prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 24, Weissman while teaching use of platelet lysate on bandages is silent with respect to specific amounts. However one of ordinary skill in the art would optimize the amount of platelet lysate in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
	Applicants assert the secondary reference Huey does not provide motivation (reason) to add glycerol as it is said to suppress dust from clay or it is used as a release agent. Applicants assert that since Rebulla and Weisman do not describe that generation of dust needs to be suppressed there is no need to add the glycerol of Huey.
	Glycerol is disclosed as being used as a binder for the clay (hemostatic agent) as well as a release modifying agent. There would be reason to add this ingredient as noted above to bind the antimicrobial, antifungal and hemostatic agents to the collagen fibers of the bandage or alternatively glycerol could also be used as a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618